Title: To James Madison from J. F. Daniel Lobstein, 9 August 1824
From: Lobstein, J. F. Daniel
To: Madison, James


        
          No. 100 Spruce Philadelphie le 9 aout 1824
        
        Je prie Votre Excellence de me pardonner ma hardiesse de cette Lettre. J’espère que Votre Excellence Se rappellera peut être encore que j’ai eu l’honneur d’être honoré d’une Lettre de Son Excellence le 28 Octobre 1822 lorsque j’ai eu l’honneur de Lui envoyer le Prospectus de ma Topographie de Philadelphie; mais malheureusement cet ouvrage n’a pas pu être imprimé en ce Pays à cause des Frais extravagants pour l’impression, et je fus obligé d’envoyer mon Manuscript en Europe, et j’espère d’obtenir cet ouvrage imprimé vers la fin de L’Anné; je ne manquerai pas alors d’envoyer de suite un Exemplaire à Votre Excellence comme un Témoignage de mon profond Respect. J’ai publié pendant ce tems un autre petit ouvrage pour les Elèves en medicine sur la maniere d’interroger les malades, j’ai publié cet Ouvrage en anglais, intitulé: a general guide for practicing Physicians in the Examination of the sick, By J. F. D. Lobstein M. D. et j’ai eu le plaisir de l’avoir vu très bien reçu, ce qui a causè que malgré de mes Envies j’ai eu l’honneur d’être reçu membre des Société de medicine les plus renommés dans les Etats-Unis. En 1815 je publie en Europe un ouvrage sur Effets extraordinaires du Phosphore dans le traitement de différentes maladies, lequel ouvrage j’ai eu le Bonheur qu’il fut aussi accueilli très favorablement en France, en Allemagne, et en Angleterre, mais comme ma première Edition de cet ouvrage fut en Langue française, et comme ce Remede promet des grands avantages à L’humanité souffrante, et que le Phosphore n’est pas encore assez connu aux Etats-Unis, et que j’ai fait plusieurs nouvelles observations sur ce Remede dans ce Pays, et que mes Effors furent couronnés de même avec beaucoup de succès, je me suis décidé d’en publier aussi une Edition en Langue anglaise, et comme je fus honoré deja d’un grand nombre de Souscripteurs, non seulement des premiers medecins de Philadelphie, de Newyork, de Boston, de Lexington, de Baltimore, et d’autres villes, mais aussi de beaucoup de Personnes qui aiment la Littérature, j’ai voulu solliciter très humblement au près de Votre Excellence, si Votre Excellence voudrait me daigner de m’accorder cet honneur insigne d’être de même Un des Souscripteurs pour cet ouvrage, mais non pas comme Souscripteur en payant, car je suis assez recompensé par l’honneur insigne Si Votre Excellence voudrait m’accorder cette faveur, de me permettre aussitot que L’ouvrage sera imprimé d’envoyer un Exemplaire à Votre Excellence, comme une marque de mon attachement sincère et de mon profond Respect pour Sa Personne.
        Je serais au comble de mes vœux, et il me serait infiniment flatteur, si les Occupations nombreuses de Votre Excellence permettaient de me faire

savoir par quelques Lignes si Votre Excellence voudrait [illegible] cette Faveur, et je garderai toujours les Lettres de Votre Excellence comme un Trésor précieux. J’ai l’honneur d’être avec le plus profond Respect De Son Excellence le très humble et très obéissant Serviteur
        
          Lobstein M.D.
        
       
        CONDENSED TRANSLATION
        Begs JM to pardon the boldness of this letter. Hopes JM recalls that Lobstein was honored with a letter from JM on 28 Oct. 1822, when he had the honor of sending the prospectus of his Topography of Philadelphia; unfortunately this work was not printed in the United States on account of the extravagant expense; he was obliged to publish the manuscript in Europe and hopes to have it printed toward the end of the year; will not fail to send a copy to JM right away as evidence of profound respect. Since that time has published another little work for medical students on the manner of questioning patients. It was published in English under the title A general guide for practicing physicians in the examination of the sick, by J. F. D. Lobstein M. D. It has been very well received and has resulted, in spite of his wishes, in Lobstein being made a member of the most famous medical society in the United States. In 1815 published in Europe a work on the extraordinary effects of phosphorus in the treatment of different diseases, which work was also received very favorably in France, Germany, and England, but as the first edition of that work was in French, and as this remedy promises great advantages to suffering humanity, and phosphorus is not yet well known in the United States, has made several new observations on this remedy that were again crowned with much success, so has decided to publish another edition of it in English. Since he has been honored by a great number of subscribers, not only the first medical men of Philadelphia, New York, Boston, Lexington, Baltimore, and other cities, but also many persons who love literature, wanted also to ask JM very humbly if JM would accord him the signal honor of becoming a subscriber for this work, not as a paying subscriber, since he is already repaid enough by the signal honor JM would give him by allowing him to send a copy as soon as the work is printed, as a mark of his sincere attachment and profound respect.
        It would be the height of his wishes and infinitely flattering, if JM’s numerous occupations would allow him to know by a few lines whether JM would do this favor, and he will always keep JM’s letters as a precious treasure.
      